DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions. 

The examiner acknowledges receipt of amendment, request for continued examination under 37 CFR 1.114 and remarks of 01/27/2021.
Claim 29 is amended.
 New claim 68 is added
Claims 29, 32-40, 47, 49, 52, 53, 58, 59 and 61-68 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.


Response to Arguments
Applicant argues:-
On pages 7 and 8 and up to the first paragraph of page 9 of the remarks filed 01/27/2021, applicant provides summary of the rejection of record.  Starting at the first paragraph of page 9 and up to Table 2 of page 12, applicant argues that the 	
Response: The examiner agrees with applicant that claim 29 is :
		A multi phase soft gelatin oral capsule formulation, the soft gelatin oral
capsule formulation comprising:
a single preformed tablet comprising a therapeutically effective amount of
a statin compound; and
a liquid fill phase comprising omega-3 fatty acids;
wherein the preformed tablet is within the liquid fill phase, and
wherein the liquid fill phase is within a soft gelatin capsule,
the soft gelatin oral capsule formulation providing a stable statin stability
profile when tested with Ultra-High Performance Liquid Chromatography
(UPLC) analysis after storage at 40°C for 6 months, and
wherein the soft gelatin oral capsule has equivalent bioavailability to a
commercially available statin tablet.
Per the declaration and the arguments, the statin preformed tablets are commercially available as LIPITOR and CRESTOR.   These commercially available statin tablet formulations.   These tablets, LIPITOR and CRESTOR have a shelf life of 3 years according to the emc publication on the products (see attached documents).   The invention is taking known products and putting the LIPITOR and CRESTOR in omega-3 fatty acid.   The publication on the proprietary formulations do not describe impurities in the formulations and of course these commercial products are said to have shelf life of 3 years.   With regards to stability, it is respectfully referenced that these commercial 
B: Starting from the first full paragraph of page 12 up to page 14, applicant argues that contrary to the interview, the potency of the inventive soft capsule formulation shown in the Table reproduced on page 13 of the remarks filed 01/27/2021 “was stable relative to the LIPITOR tablet standard” and has equivalent bioavailability to commercially available statin tablet.   That bioavailability is a term used to describe percentage of administered drug dose that reaches the systemic circulation and that Carminati’s formulation would not have such equivalent bioavailability.   Applicant cites the article by Robert Tardif and Jules Brodeur to support applicant’s arguments.
Response: With regards to the Table in paragraph [0093] of the published application, the examiner does not have any disagreement with applicant’s findings that the potency of LIPITOR in omega-3 (DHA and EPA) is relative to the potency of commercial Lipitor over 6 months.   The bioavailability of the statin formulation of Carminati has not been compared with the bioavailability of the commercially available statin dosage form since applicant’s invention is using the commercially available product in omega-3 fatty oil.   Applicant’s formulation with respect to the drug formulation is the same as the commercially available LIPITOR and CRESTOR.   Using tablet in place of capsule in 
C: In the paragraph bridging pages 14 and 15, applicant argues that modification of the solid state of atorvastatin, simvastatin and rosuvastatin results in change of pharmacokinetic properties, citing Jiang et al., Enhanced dissolution rate and oral
bioavailability of simvastatin nanocrystal prepared by sonoprecipitation, Drug Devl.
and Ind. Pharm., vol. 28, issue 10, pp. 1230-1239 (2012), Tiwari et al., Nanostructured lipid carrier versus solid lipid nanoparticles of simvastatin:comparative analysis of characteristics, pharmacokinetics and tissue uptake, Int'l J.
Pharm., pp. 232-243 (2011), Balakumar et al., Self nanoemulsifj;ing drug delivery
system (SNEDDS) of rosuvastatin calcium: design, formulation, bioavailability and
pharmacokinetic evaluation, pp. Colloids Surface B Biointerfaces, pp. 337-343 (2013)), Zhang et al., Micronization of atorvastatin calcium by antisolvent precipitation process, Int'l J. of Pharm., pp. 106-113 (2009)), Cai et al., A new methodology for high drug loading wet granulation formulation development, Int'l J. of Pharm., vol. 441, issues
1-2, pp. 790-800 (2013)).
Response: The examiner does not have the documents cited.   The examiner respectfully requests of applicant to provide those non-patent literature documents.   However, the rejection is not about modification of the solid state of statin.   Capsule is a solid.   It is not the powder form of statin that is suspended in the omega-3 oil.
D: Therefore, applicant reiterates that the present claims are not rendered obvious by the combined references used to reject the claims. The instant specification states that it is an aspect of the invention to incorporate preformed solid dosage forms within soft gelatin dosage forms that are capable of retaining the pharmaceutical characteristic of the 
Response: The claimed composition is not inventive over the prior art.   The aspect of the invention of placing known statin tablet formulations in omega-3 fatty acid oils is prima facie obvious over the teaching that administering combination of statin and omega-3 fatty acid provides advantage such as reduction in mortality from coronary heart disease.  
Therefore the rejection is maintained. 


Maintained Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 29, 32-40, 47, 49, 52, 53, 58, 59 and 61-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CARMINATI et al. (EP 1 803 440 Al, provided on 1449 by applicant) in view of Campeta et al. (US 20070276027 A1) or Mehta et al. (US 20070218141 A1) and UCHIYAMA et al. (CA 2 711 814 Al, provided on 1449 by applicant) or product brochures for CRESTOR and LIPITOR, as evidenced by Berg et al. (US 20100062057 A1) for reasons of record and reiterated herein below; and US 20110268770 A1 teaches advantages of administering statins with omega-3 fatty acids; and for claim 65 in view of applicant’s admitted prior art disclosed in the Table on page 10 of the remarks filed 
Claim 29 was amended to change dosage form to tablet.   This recitation does not change what is known in the art that statin drugs are formulated as tablets (see 2007 brochure on CRESTOR tablets and 2009 brochure on LIPITOR tablets).   The recitation does not make the claim inventive over the teachings of the prior art and as described below that the invention as claimed is prima facie obvious over the teachings of the combined art.  
CARMINATI discloses microcapsule suspension of statins in polyunsaturated fatty acid (paragraphs [0005], [0006]); preferred unsaturated fatty acids are of the omega-3 series namely
eicosapentaenoic acid (EPA), docosahexaenoic acid (DHA) and mixtures thereof (paragraph
[0009]); the statins are selected from the group consisting of simvastatin, lovastatin, fluvastatin, atorvastatin, cerivastatin, pravastatin, rosuvastatin or mixtures thereof (paragraph [0011]); the suspension of microcapsule of statins is administered in soft gelatin capsules, hard gelatin capsules, tablets, granules and so on (paragraph [0006]); preferably the suspension of the statin is encapsulated by soft gelatin capsules that are preferably enteric coated (paragraph [0017]).
The difference between claim 29 and CARMINATI is that the statin drug is in the form of capsule while the instant claims are directed to commercially available statin drugs in tablet 20110268770 A1) administering combination of statin and omega-3 fatty acid provides advantage such as reduction in mortality from coronary heart disease.   Further, LIPITOR tablets and CRESTOR tablets containing statins are known as early as or earlier than the date the instant invention was made.   See the brochures on LIPITOR (1996 initial and 2009 brochure date) and CRESTOR (2007).
Therefore, one having ordinary skill in the art at the time the invention was made would have, driven by design choice, suspend known tablets or capsules of statin, including known CRESTOR tablets or LIPITOT tablets, in omega-3 fatty acid and expect effective delivery of the statins from the dosage form with the expectation of having advantages such as reduction in mortality from coronary heart disease.   Therefore, claim 29 is prima facie obvious over CARMINATI as modified by the teachings of Campeta, US 20070276027 A1 or Mehta, US 20070218141 A1 and/or the brochures on LIPITOR and CRESTOR tablets.   The soft gelatin oral capsule having equivalent bioavailability as commercially available statin dosage form is the characteristic of the soft gelatin oral capsule formulation containing the statin tablet in the liquid fill phase within the soft gelatin capsule.   Since LIPITOR and CRESTOR are known statin tablet forms, the bioavailability using the known tablet forms would be equivalent to the commercially available CRESTOR and LIPITOR. 
The suspension comprising the solid statin and the omega-3 fatty acid meets the limitation of the multiphase and this composition is filed into the soft gelatin capsule meets 
The preformed solid dosage form comprising a statin is defined in claim 29 as a commercially available statin dosage form which dosage form is limited to atorvastatin, fluvastatin, lovastatin, pitavastatin, pravastatin, rosuvastatin, simvastatin and pharmaceutically acceptable salts thereof by claim 36, CRESTOR and LIPITOR are also commercially available tablets of statins.  Thus, the statins of Carminati selected from the group consisting of simvastatin, lovastatin, fluvastatin, atorvastatin, cerivastatin, pravastatin, rosuvastatin or mixtures thereof (paragraph [0011]) and CRESTOR and LIPITOR anticipate the commercially available dosage form of claims 29 and 36 and 59.   Also, the limitation of the liquid fill and the soft gelatin capsule of claim 29 is anticipated by the omega-3-fatty acid.   Various statins such as simvastatin, lovastatin, fluvastatin, atorvastatin, cerivastatin, pravastatin, rosuvastatin and mixtures thereof meet requirements for claims 36-40 with the salt forms of these statins being the known salt forms. The enteric coating on the soft gelatin capsule meets the limitation of coating in claim 47; the omega-3 fatty acids namely eicosapentaenoic acid (EPA), docosahexaenoic acid (DHA) and mixtures meet the limitation of claims 52 and 53; The formulation of CARMINATI claims 32 and 33 are met.
While CARMINATI does not exemplify preparation of composition having the elected atorvastatin, CARMINATI is not limited to the examples and since CARMINATI names atorvastatin as one of the statins in the composition to be formulated such that claim 29 and those dependent thereon are anticipated.
With regards to the stability of the statin for 6 months when tested with UPLC, the prior art statin tablet suspended in the omega-3-fatty acid liquid fill of the soft gelatin capsule would inherently also be stable when tested using UPLC.   Thus, since the prior art does not teach that the statin is unstable for 6 months, there is no evidence from the prior art that the statin would be unstable or is unstable when tested with the UPLC.
For claims 58 and 61:It will be reasonable to expect that the release profile, bioavailability would be the same as that of the commercially available product in that (i), no specific therapeutic amount is claimed and (ii), the artisan looking to what is available  commercially with respect to amount of the statin in the commercial statin dosage forms would have been motivated to adapt the amount to the teachings of Carminati that would be effective in producing the desired benefit on cardiovascular events so that the bioavailability and release of the statin drug would approximate what is commercially available.
For claim 63
For claim 64, the statin product of Carminati is coated (see the whole document with emphasis on paragraphs [0006], [0012], [0017] and claim 6; moisture shield coating is the intended characteristic property of the coat.   
For claim 64, the statin tablet and the omega-3-fatty acid are introduced into the soft gelatin capsule and Carminati does not teach that the statin product and the oil and simultaneously added to the soft gelatin capsule.   Since addition can be simultaneous or separate either step is anticipated. 
For claim 62, the active statin in CRESTOR is rosuvastatin and in LIPITOR it is atorvastatin, thereby the teachings of claim 62 with regards to the specific statins in the trademarked dosages of LIPITOR and CRESTOR are anticipated. 
For new claim 66, Carminati contemplates a formulation comprising eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) at a ratio of 1.2 (paragraph [0055]) and 46% to 37% EPA to DHA is 1.2.
For claim 67, the composition contains EPA and DHA, in some embodiments the ethyl ester of the PUFA is at 85% ethyl ester in EPA/DHA and this % includes EPA and DHA.   The % amount of ethyl ester on the omega-3 fatty acid could be optimized by using EPA and DHA where the ethyl acetate could be 70%.   There is however, no demonstration that omega-3 fatty acid comprising 70% ethyl ester provides unexpected results. 
For claim 65
For new claim 68, CRESTOR and LIPITOR are available in 5, 10, 20 and 40 mg (CRESTOR, see the package leaflet/brochure for CRESTOR) and LIPITOR is available in 10-80 mg (see the package leaflet/brochure for LIPITOR)  
Therefore, CARMINATI as modified by the teachings of Campeta or Mehta or UCHIYAMA or product brochures for CRESTOR and LIPITOR and as evidenced by Berg renders claims 29, 32-40, 47, 49, 52, 53, 58 and 61-68 prima facie obvious.

Claims 34, 35 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CARMINATI et al. (EP 1 803 440 Al, provided on 1449 by applicant) in view of Campeta et al. (US 20070276027 A1) or Mehta et al. (US 20070218141 A1) as applied to claim 29, and UCHIYAMA et al. (CA 2 711 814 Al, provided on 1449 by applicant) as evidenced by Berg et al. (US 20100062057 A1) for reasons of record and reiterated herein below.
Claims 34 and 35 are dependent on claim 29 and require the presence of diluent oil and the diluents oils as gleaned from the specification at page 4, lines 18 and 19 are vegetable oils, mineral oils, food grade oils and pharmaceutically acceptable oils and these are the oils required by claim 35.   CARMINATI in combination with Campeta or Mehta has been described above as rendering claim 29 prima facie obvious but does not teach the presence of diluent oils in its composition.
UCHIYAMA discloses seamless capsule (see the whole document), the capsule contains one or more liquid pharmaceutically active ingredients and one or more solid pharmaceutically active ingredients (at least paragraphs [0001], [0004]-[0006]), the liquid pharmaceutical composition is contained in the seamless capsule and comprises liquid pharmaceutically active ingredient and an additive or liquid pharmaceutically active ingredient without an additive or the pharmaceutical composition may comprise of two or more pharmaceutically active ingredients 
While UCHIYAMA discloses seamless capsule, UCHIYAMA does not identify the capsule as a soft gelatin capsule or soft gel. But, seamless capsule and soft gelatin gel are the same (see paragraph [0036] of Berg et al. (US 20100062057 Al as an evidentiary reference where it is taught that seamless capsules may also be known generally as softgels).
Thus, UCHIYAMA discloses soft gelatin capsule, which is also the seamless capsule.   The liquid composition comprising the omega-3 fatty acid such as EPA and DHA and solid active agents such as artovastatin where the soft gelatin capsule is film coated and where the liquid composition contains diluent oils such as olive oil is a composition that contains statin.
Therefore, statins are formulated with omega-3 fatty acid such as EPA and DHA, and can also contain liquid carrier such as olive oil, soy bean oil, corn oil and the statin formulation of UCHIYAMA is a soft gelatin capsule; the composition contains also other drugs such as antihypertensive agents, namely amlodipine (paragraph [0030]).   Thus, UCHIYAMA and CARMINATI separately teach statin compositions as soft gelatin capsules.   Since the drugs of interest are the statins, it would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of UCHIYAMA with the teaching of CARMINATI to arrive the soft gelatin capsule composition that comprises additional diluent oils such as olive oil, soy bean oil and corn oil, which would be a third composition that comprises encapsulated statin, Omega-3 fatty acid and diluent oils such as olive oil, soy bean oil and com oil. MPEP 2144.06 states: "It is primafacie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205USPQ1069, 1072 (CCPA 1980)."
For claim 49, the microcapsule of Carminati is coated with a polymeric membrane and the membrane meets the limitation of a film coating.
 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 
/BLESSING M FUBARA/Primary Examiner, Art Unit 1613